Gilbert, J.
1. Where a wife who claims' an equitable title to property knowingly permits her husband to retain the legal title and possession thereof, and credit is extended to him upon the faith of his apparent ownership, she will be estopped from asserting her secret equity as against a creditor who has no notice of such equity. Kennedy v. Lee, 72 Ga. 39; Ford v. Blackshear Mfg. Co., 140 Ga. 670 (79 S. E. 576) ; Krueger v. MacDougald, 148 Ga. 429 (96 S. E. 867) ; Jones v. Foster, 150 Ga. 277 (103 S. E. 491) ; Orr Shoe Co. v. Lee, 159 Ga. 523 (126 S. E. 292), and cit.
2. The ruling above applies as well to creditors who have not reduced their claims to judgment as to those who have, where the facts make the same case as stated. Krueger v. MacDougald, supra.
3. The ruling in the first headnote controls the case. The assignments of error upon certain instructions of the court, in the circumstances named above, show no cause for a reversal. Some of these instructions are subject to certain of the criticisms made; but construed in the *195light oí the entire charge and of the evidence in the case, the inaccuracies pointed out mil not work a reversal.
No. 5931.
November 18, 1927.

Judgment affirmed.


All the Justices concur.

Golley & Wynne, for plaintiff in error.
W. A. Slaton and Norman & Norman, contra.